Title: [Diary entry: 19 October 1781]
From: Washington, George
To: 

19th. In the Morning early I had them copied and sent word to Lord Cornwallis that I expected to have them signed at 11 Oclock and that the Garrison would March out at two O’clock—both of which were accordingly done. Two redoubts on the Enemys

   

left being possessed (the one by a detachment of French Grenadiers, & the other by American Infantry) with orders to prevent all intercourse between the army & Country and the Town—while Officers in the several departments were employed in taking acct. of the public Stores &ca.